USCA4 Appeal: 21-6881      Doc: 7         Filed: 08/05/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6881


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JUSTIN COLE MILAM,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:17-cr-00265-FL-1; 5:20-cv-00079-FL)


        Submitted: July 20, 2022                                          Decided: August 5, 2022


        Before MOTZ, AGEE, and HARRIS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Deborrah Lynn Newton, NEWTON LAW, Raleigh, North Carolina, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6881      Doc: 7         Filed: 08/05/2022      Pg: 2 of 2




        PER CURIAM:

               Justin Cole Milam, through counsel, seeks to appeal the district court’s order

        accepting the recommendation of the magistrate judge and denying relief on Milam’s 28

        U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017).

               Limiting our review of the record to the issues raised in Milam’s informal brief, we

        conclude that Milam has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        DISMISSED




                                                      2